  

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by Microlin Bio,
Inc., a Delaware corporation with its principal business address at 302A West
12th Street Suite 114 New York, NY 10014 (the “Company”), and Joseph Hernandez,
an individual residing at 635 West 42nd Street Apt. 11K (the “Executive”) July
15th, 2013 (the “Commencement Date”).

 

The Company desires to employ the Executive, and the Executive desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

 

1.           Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment with the Company, subject to the terms
and conditions herein set forth.

 

2.           Term of Employment. The term of the Executive’s employment
hereunder shall commence on the Commencement Date and, unless sooner terminated
in accordance with the provisions of Section 5 hereof, end four 4) years after
the Commencement Date (such four (4) year term being referred to as the “Initial
Term”). Notwithstanding anything to the contrary contained in the preceding
sentence, this Agreement shall be automatically renewed for successive one-year
terms (each such one-year term a “Renewal Term”), unless sooner terminated in
accordance with the provisions of Section 5 hereof, or unless either party gives
to the other party written notice of intent not to renew the Agreement at least
sixty (60) days prior to the end of the Initial Term or any Renewal Term. For
the purposes of this Agreement, the Initial Term and each Renewal Term shall
collectively be referred to as the “Employment Period.”

 

3.           Title and Capacity.

 

3.1           During the Employment Period, the Executive shall serve as
Executive Chairman and Chief Executive Officer and Board Member of the Company.
The Executive shall be subject to the supervision of, and shall have such
authority as is delegated to the Executive by, the Board of Directors of the
Company (the “Board”).

 

3.2           The Executive hereby accepts such employment and agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities as the Board shall from time to time
reasonably assign to the Executive. The Executive agrees to devote substantially
all the Executive’s working time and business attention to the business and
interests of the Company during the Employment Period. Notwithstanding the
forgoing, the Executive may continue to serve in existing board positions,
including as Chairmanship roles for the companies listed in Annex A provided
that the time Executive spends on such obligations does not interfere with his
role at the Company The Executive agrees to abide by all reasonable rules,
regulations, instructions, personnel practices and policies of the Company and
changes therein which may be adopted from time to time by the Company, once the
Company provides written copies of all such rules, regulations, instructions,
personnel practices and policies to the Executive.

 

 

 

 

4.           Compensation and Benefits.

 

4.1           Salary. The Company shall pay the Executive an annual salary of
$460,000, to be paid in accordance with the Company’s payroll practices
commencing immediately at the Commencement Date and continuing for the duration
of the Employment Period (“Annual Salary”). The Executive shall be subject to
Annual Salary review by the Board.

 

4.2           Incentive Unit Awards. The Executive shall receive a grant of
[______]1 Units in the Company (the “Units”) in accordance with an Incentive
Units Agreement to be entered into by the Company and Executive in substantially
the form attached hereto as Annex B (the “Incentive Units Agreement”). The Units
will be subject to the terms and conditions of the Incentive Units Agreement.

 

4.3           Yearly Bonus. Each calendar year during the Employment Period, the
Executive shall be eligible to receive a performance-based cash bonus as
determined by the Board in good faith (the “Annual Bonus”) and estimated to be
equivalent to fifty percent (50%) of the Executive’s Annual Salary. The amount,
if any, of such Annual Bonus for each such calendar year shall be determined
based upon the Company’s attainment of reasonable performance goals approved by
the Board in its sole discretion. Each such Annual Bonus shall be payable in a
lump sum cash amount during the calendar year following the year for which such
Annual Bonus is earned.

 

4.4           Fringe Benefits. The Executive shall be entitled to Life and
Disability insurance coverage and participate in all benefit programs that the
Company establishes and makes available to its employees to the extent that
Executive’s position, tenure, salary, age, health and other qualifications make
the Executive eligible to participate. In addition, the Company will reimburse
the Executive for the out of pocket cost for supplemental Life and Disability
Insurance premiums in an amount not to exceed $10,000 per year.

 

4.5           Vacation and Leave. Each calendar year during the Employment
Period, the Executive shall be entitled to eight (8) weeks paid vacation time
pursuant to the Company’s policies applicable to senior executives of the
Company, as in effect from time to time. Any vacation shall be taken at the
reasonable and mutual convenience of the Company and the Executive.

 

4.6           Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
the Executive’s duties, responsibilities or services under this Agreement, upon
presentation by the Executive of documentation, expense statements, vouchers,
and such other supporting information as the Company may request, or as may be
consistent with standard Company practices.

 



 

1 Note: Number is intended to represent 1.5% of the outstanding equity interests
of the Company on the date of this Agreement

 

2

 

 

5.           Employment Termination. The employment of the Executive by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

 

5.1           Expiration of the Employment Period in accordance with Section 2;

 

5.2           At the election of the Company, for Cause, immediately upon
written notice by the Company to the Executive. For the purposes of this Section
5.2, “Cause” for termination shall be deemed to exist upon the occurrence of one
or more of the following events:

 

(a)a material breach of fiduciary duty or material breach of the terms of this
Agreement or any other agreement between the Executive and the Company
(including without limitation any agreements regarding confidentiality,
inventions assignment and non-competition), which, in the case of a material
breach of the terms of this Agreement or any other agreement, remains uncured
for a period of sixty (60) days following receipt of written notice from the
Board specifying the nature of such breach;

 

(b)the commission by the Executive of any act of embezzlement, fraud, larceny or
theft on or from the Company;

 

(c)substantial and continuing neglect or inattention by the Executive of the
duties of the Executive’s employment, refusal to perform the lawful and
reasonable directives of the Board or the willful misconduct or gross negligence
of the Executive in connection with the performance of such duties which remains
uncured for a period of sixty (60) days following receipt of written notice from
the Board specifying the nature of such breach;

 

(d)the commission by the Executive of any crime involving moral turpitude or a
felony; and

 

(e)the Executive’s performance or omission of any act which, in the judgment of
the Board, if known to the customers, clients, stockholders or any regulators of
the Company, would have a material and adverse impact on the business of the
Company.

 

5.3           Upon the death or disability of the Executive. As used in this
Agreement, the term “disability” shall mean the inability of the Executive, due
to a physical or mental disability, to perform the essential functions
contemplated under this Agreement. A determination of disability shall be made
by a physician satisfactory to both the Executive and the Company, provided that
if the Executive and the Company do not agree on a physician, the Executive and
the Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties. In the event the Executive experiences a disability, the Executive’s
employment with the Company shall terminate effective on the later of the 30th
day after receipt of such notice by the Executive, the date specified in such
notice, or such longer period required by law, if later, provided that within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of his duties.

 

3

 

 

5.4           At the election of the Executive, upon not less than thirty (30)
days prior written notice of termination for Good Reason (as defined below). For
purposes of this Agreement, “Good Reason” shall mean any of the following:

 

(a)a material breach of this Agreement by the Company;

 

(b)a material and substantial reduction of the Executive’s responsibilities that
is inconsistent with the Executive’s status as a senior executive of the
Company; or

 

(c)the requirement by the Company that the Executive perform any act or refrain
from performing any act that would be in violation of applicable law.

 

However, none of the foregoing events or conditions will constitute Good Reason
unless: (x) the Executive provides the Company with written objection to the
event or condition within 90 days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and (z) the Executive resigns his
employment within 30 days following the expiration of that cure period.

 

5.5           At the election of the Executive, upon not less than thirty (30)
days prior written notice of termination other than for Good Reason; or

 

5.6           At the election of the Company, otherwise than for Cause as set
forth in Section 5.2 above, upon written notice of termination.

 

6.           Effect of Termination.

 

6.1           Termination by the Company for Cause or at the Election of the
Executive Other than for Good Reason. If the Executive’s employment is
terminated for Cause pursuant to Section 5.2, or at the election of the
Executive other than for Good Reason pursuant to Section 5.5, the Company shall
pay to the Executive the Annual Salary through the date of such termination not
theretofore paid and any amount arising from the Executive’s participation in,
or benefits under, any employee benefit plans, programs or arrangements under
Sections 4.4, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements.

 

6.2           Termination for Death or Disability. If the Executive’s employment
is terminated by death or because of disability as determined pursuant to
Section 5.3, then the Executive or, as applicable, his estate or other legal
representative, shall be entitled to receive the amounts described in Section
6.1, including any amount arising from the Executive’s participation in, or
benefits under, any employee benefit plans, programs or arrangements provided
pursuant to Section 4.4 (including without limitation any disability or life
insurance benefit plans, programs or arrangements), which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements.

 

4

 

 

6.3           Termination at the Election of the Company Other Than For Cause or
the Executive for Good Reason. If on or after the effective date, the
Executive’s employment is terminated pursuant to Section 5.6 at the election of
the Company other than for Cause, or pursuant to Section 5.4 by the Executive
for Good Reason (but not by reason of the Executive’s death, disability,
termination by the Company for Cause or termination by the Executive without
Good Reason), then, in addition to the payments described in Section 6.1, and
subject to Sections 6.4 and 6.5, on or before the 60th day following the date of
termination, the Company shall continue to pay to the Executive severance
payment in the amount equal to twenty four (24) months ofthe Executive’s Annual
Salary as in effect immediately prior to the date of termination, payable in a
lump sum.

 

6.4           Section 409A. (a) Notwithstanding any provision to the contrary in
this Agreement: (i) no amount shall be payable pursuant to Section 6.3 unless
the Executive’s termination of employment constitutes a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”) and U.S. Department of Treasury regulations and
other interpretive guidance thereunder (“Section 409A”) and unless, on or prior
to the 60th day following Executive’s date of termination (A) the Executive
executes a waiver and release of claims agreement in the Company’s customary
form which is reasonably satisfactory to both the Company and the Executive and
(B) such waiver and release of claims agreement shall become effective prior to
such 60th day; and (ii) if the Executive is deemed at the time of his separation
from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the termination benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination benefits
shall not be provided to Executive prior to the earlier of (A) the expiration of
the six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (B) the date of Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this Section
6.4(ii) shall be paid in a lump sum to the Executive, and any remaining payments
due under the Agreement shall be paid as otherwise provided herein.

 

(b)          To the extent that any reimbursement of any expense under Sections
4.6, or 6.1 or in-kind benefits provided under this Agreement are: (1) deemed to
constitute taxable compensation to the Executive and (2) otherwise deductible
under Section 162 or 167 as business expenses incurred in connection with the
performance of Executive’s services, such amounts will be reimbursed or provided
no later than December 31 of the year following the year in which the expense
was incurred. The amount of any such expenses reimbursed or in-kind benefits
provided in one year shall not affect the expenses or in-kind benefits eligible
for reimbursement or payment in any subsequent year, the Executive’s right to
such reimbursement or payment of any such expenses will not be subject to
liquidation or exchange for any other benefit, and the Executive may not,
directly or indirectly, designate the calendar year of payment. No acceleration
of the time and form of payment of any nonqualified deferred compensation to the
Executive shall occur unless and to the extent permitted by Section 409A. The
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).

 

5

 

 

7.           Restrictive Covenants.

 

7.1           Confidentiality.  The Executive agrees that he will not during the
Employment Period or for a period of twelve (12) months thereafter divulge to
anyone (other than the Company or any persons designated by the Company) any
knowledge or information of any type whatsoever of a confidential nature
relating to the business of the Company, including, without limitation, trade
secrets, business strategies, marketing and distribution plans as well as ideas,
proposals, and plans described in Section 7.2 below. The Executive further
agrees that he will not disclose, publish or make use of any such knowledge or
information of a confidential nature (other than in the performance of the
Executive’s duties hereunder) without the prior written consent of the Company.
This provision does not apply to information which becomes available publicly
without the fault of the Executive or information which the Executive is
required to disclose in legal proceedings, provided the Executive gives advance
written notice to the Board and an opportunity to for the Company to resist such
disclosure.

 

7.2           Intellectual Property.  During the Employment Period, the
Executive will disclose to the Company all ideas, proposals, and plans invented
or developed by the Executive which relate directly or indirectly to the
business of the Company or any of its subsidiaries or affiliates including,
without limitation, any ideas, proposals and plans which may be copyrightable,
trademarkable, patentable or otherwise exploitable. The Executive agrees that
all such ideas, proposals, and plans are and will be the property of the
Company. The Executive further agrees, at the Company’s request, to do whatever
is necessary or desirable to secure for the Company the rights to said ideas,
proposals, and plans, whether by copyright, trademark, patent or otherwise and
to assign, transfer and convey the rights thereto to the Company.

 

7.3           Non-Solicitation. The Executive further agrees that during the
Employment Period and for a period of twelve (12) months thereafter, the
Executive will not (i) encourage, induce, attempt to induce, solicit, attempt to
solicit or hire any employee, consultant or contractor to leave his or his
employment or engagement with Company or any affiliate of Company or (ii)
intentionally divert or take advantage of any actual or potential business
opportunities of Company or its affiliates in which the Company or its
affiliates have a current interest or expectancy, or solicit or induce any
customer, client, subscriber or supplier of the Company or its affiliates to
change its relationship with the Company or its affiliates, or establish any
relationship with the Executive for any business purpose related to the
Restricted Business, or otherwise interfere with the Company’s business or its
relationship or prospective relationship with any person or entity that is, was
or is expected to become a customer or client of the Company or its affiliates.

 

7.4           Non-Compete. In consideration of the Company’s agreements herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Executive agrees, in addition to any other
obligation imposed by this Section 7, that he will not, during the Employment
Period and for a period of twelve (12) months thereafter (the “Non-Compete
Period”), engage directly or indirectly, whether as an employee, independent
contractor, consultant, partner, shareholder or otherwise, in any business
directly or indirectly that competes with the Restricted Business, anywhere in
the United States or Canada where the Company is engaged in business as of the
date of termination. The Executive specifically acknowledges that he is of
special, unique and extraordinary value to the Company and that as a key
executive of the Company, he has access to all confidential information, trade
secrets, and the like, of the Company, and that in view of the foregoing, the
restrictions imposed by this Section 7.5 are reasonably necessary to protect the
Company against unfair competition by the Executive and are not unduly
burdensome to the Executive.

 

6

 

  

7.5           Non-Disparagement. At all times during the Employment Period and
thereafter (regardless of how the Executive’s employment was terminated), both
the Executive and Company shall not, directly or indirectly, make (or cause to
be made) to any person any disparaging, derogatory or other negative or false
statement about the Executive or Company (including its products, services,
policies, practices, operations, employees, sales representatives, agents,
officers, members, managers, partners or directors).

 

7.6           Injunctive Relief. The Executive and the Company recognizes and
acknowledges that a breach of the covenants contained in Section 7 will cause
irreparable damage to Company or Executive and its goodwill, the exact amount of
which will be difficult or impossible to ascertain, and that the remedies at law
for any such breach will be inadequate. Accordingly, the Executive and Company
agrees that in the event of a breach of any of the covenants contained in
Section 7, in addition to any other remedy which may be available at law or in
equity, the Company or Executive will be entitled to specific performance and
injunctive relief.

 

7.7           Interpretation. In the event the terms of this Section 7 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. As used in this
Section 7, the term “Company” shall include the Company and its direct or
indirect subsidiaries, if any.

 

8.           Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon delivery personally, by
facsimile with proof of completed transmission or by overnight mail with proof
of receipt, or upon deposit in the United States Post Office, by registered or
certified mail, postage prepaid, addressed to the other party at the address
shown above, or at such other address or addresses as either party shall
designate to the other in accordance with this Section 8.

 

9.           Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

 

10.         Entire Agreement. This Agreement and the exhibits hereto constitutes
the entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

 

11.         Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.

 

7

 



 

12.         Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York, without regard to
its conflict of laws principles.

 

13.         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Executive are personal and shall not be assigned by the
Executive.

 

14.         Arbitration. The parties agree that any controversy, claim, or
dispute arising out of or relating to this Agreement, or the breath thereof, or
arising out of or relating to the employment of the Executive, or the
termination thereof, including any claims under federal, state, or local law,
shall be resolved by arbitration in New York, New York, in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association. The
parties agree that any award rendered by the arbitrator shall be final and
binding, and that judgment upon the award may be entered in any court having
jurisdiction thereof. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

15.         Indemnification. The Company shall indemnify and save harmless the
Executive for any liability incurred by reason of any act or omission performed
by the Executive while acting in good faith on behalf of the Company and within
the scope of the authority of the Executive pursuant to this Agreement and to
the fullest extent provided under the Bylaws, the Certificate of Incorporation
and the General Corporation Law of the State of Delaware, except that the
Executive must have in good faith believed that such action was in, or not
opposed to, the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe that such conduct was
unlawful.

 

16.         Cooperation with the Company after Termination of Employment.
Following termination of Executive’s employment for any reason, Executive shall
fully cooperate with the Company in all matters relating to the winding up of
the Executive’s pending work on behalf of the Company including, but not limited
to, any litigation in which the Company is involved, and the orderly transfer of
any such pending work to other employees of the Company as may be designated by
the Company. Following any notice of termination of employment by either the
Company or the Executive, the Company shall be entitled to such full time or
part time services of Executive as the Company may reasonably require during all
or any part of the fifteen (15)-day period following any notice of termination,
provided that Executive shall be compensated for such services at the same rate
as in effect immediately before the notice of termination.

 

17.         Miscellaneous.

 

17.1         No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

8

 

 

 

17.2         The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

17.3         In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 

17.4         This Agreement is effective as of the date of execution of this
Agreement, will survive Executive’s employment with the Company, and does not in
any way restrict Executive’s right or the right of the Company to terminate
Executive’s employment.

 

17.5         Each party certifies and acknowledges that he or it has carefully
read all of the provisions of this Agreement and that he or it understands and
will fully and faithfully comply with its provisions.

 

17.6         The Company shall be entitled to withhold from any amounts payable
under this Agreement any federal, state, local or foreign withholding or other
taxes or charges which the Company is required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

17.7         Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A, including without limitation any such regulations or other
guidance that may be issued after the Commencement Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided hereunder may
be subject to Section 409A, the Company reserves the right (without any
obligation to do so or to indemnify the Executive for failure to do so) to adopt
such limited amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company reasonably determines are necessary or appropriate to (a) exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (b) comply with the requirements of Section
409A

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

  MICROLIN BIO, INC.         By: /s/ Joseph Hernandez

 

  EXECUTIVE:       /s/ Joseph Hernandez   Joseph Hernandez

 

[Signature Page to Employment Agreement]

 

 

 

 

Annex A

 

 

1. Bota-Nik, LLC

2. VitaBar, LLC

3. Mariel Advisors, LLC

4. Prolias Technologies, INC 

 

 

 

 

Annex B

 

Incentive Units Agreement

 



 

 

 

